EX-99.1 For Additional Information, please contact Deutsche Mortgage Asset & Receiving Corporation CTSLink Customer Service 1-866-846-4526 Wells Fargo Bank, N.A. Commercial Mortgage Pass-Through Certificates Reports Available www.ctslink.com Corporate Trust Services Series 2016-CD1 Payment Date: 9/12/17 8480 Stagecoach Circle Record Date: 8/31/17 Frederick, MD 21701-4747 Determination Date: 9/6/17 DISTRIBUTION DATE STATEMENT Table of Contents STATEMENT SECTIONS PAGE(s) Certificate Distribution Detail 2 Certificate Factor Detail 3 Reconciliation Detail 4 Other Required Information 5 Cash Reconciliation 6 Current Mortgage Loan and Property Stratification Tables 7 - 9 Mortgage Loan Detail 10 - 11 NOI Detail 12 - 13 Principal Prepayment Detail 14 Historical Detail 15 Delinquency Loan Detail 16 Specially Serviced Loan Detail 17 - 18 Advance Summary 19 Modified Loan Detail 20 Historical Liquidated Loan Detail 21 Historical Bond/Collateral Loss Reconciliation Detail 22 Interest Shortfall Reconciliation Detail 23 - 24 Operating Advisor/ Depositor Master Servicer Special Servicer Asset Representations Reviewer Park Bridge Lender Services LLC Deutsche Mortgage & Asset Receiving Corporation Midland Loan Services, a Division of PNC Rialto Capital Advisors, LLC 600 Third Avenue 60 Wall Street Bank, National Association th Avenue 40th Floor New York, NY 10005 10851 Mastin Street, Suite 300 4th Floor New York, NY 10016 Overland Park, KS 66210 Miami, FL 33172 Contact: Contact: David Rodgers Contact: Helaine M. Kaplan Heather Wagner Contact: Niral.shah@rialtocapital.com Phone Number: (212) 230-9025 Phone Number: (212) 250-5270 Phone Number: (913) 253-9570 Phone Number: This report is compiled by Wells Fargo Bank, N.A. from information provided by third parties. Wells Fargo Bank, N.A. has not independently confirmed the accuracy of the information. Please visit www.ctslink.com for additional information and special notices. In addition, certificateholders may register online for email notification when special notices are posted. For information or assistance please call 866-846-4526. Copyright 2017, Wells Fargo Bank, N.A. Page 1 of 24 Certificate Distribution Detail Class CUSIP Pass-Through Original Beginning Principal Interest Prepayment Realized Loss / Total Ending Current Rate Balance Balance Distribution Distribution Penalties Additional Trust Fund Expenses Distribution Balance Subordination Level (1) A-1 12514MAY1 1.443000% 30,826,000.00 26,867,674.34 327,636.71 32,308.38 0.00 0.00 359,945.09 26,540,037.63 30.18% A-2 12514MAZ8 2.453000% 40,000,000.00 40,000,000.00 0.00 81,766.67 0.00 0.00 81,766.67 40,000,000.00 30.18% A-SB 12514MBA2 2.622000% 46,236,000.00 46,236,000.00 0.00 101,025.66 0.00 0.00 101,025.66 46,236,000.00 30.18% A-3 12514MBB0 2.459000% 168,000,000.00 168,000,000.00 0.00 344,260.00 0.00 0.00 344,260.00 168,000,000.00 30.18% A-4 12514MBC8 2.724000% 207,191,000.00 207,191,000.00 0.00 470,323.57 0.00 0.00 470,323.57 207,191,000.00 30.18% A-M 12514MBE4 2.926000% 73,839,000.00 73,839,000.00 0.00 180,044.10 0.00 0.00 180,044.10 73,839,000.00 19.62% B 12514MBF1 3.077000% 31,644,000.00 31,644,000.00 0.00 81,140.49 0.00 0.00 81,140.49 31,644,000.00 15.09% C 12514MBG9 3.631000% 28,129,000.00 28,129,000.00 0.00 85,113.67 0.00 0.00 85,113.67 28,129,000.00 11.07% D 12514MAL9 2.905494% 31,645,000.00 31,645,000.00 0.00 76,620.29 0.00 0.00 76,620.29 31,645,000.00 6.54% E 12514MAN5 2.550000% 15,823,000.00 15,823,000.00 0.00 33,623.88 0.00 0.00 33,623.88 15,823,000.00 4.28% F 12514MAQ8 2.550000% 6,153,000.00 6,153,000.00 0.00 13,075.12 0.00 0.00 13,075.12 6,153,000.00 3.40% G 12514MAS4 2.550000% 23,733,985.00 23,733,985.00 0.00 50,434.72 0.00 0.00 50,434.72 23,733,985.00 0.00% V 12514MAU9 0.000000% 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% R 12514MAW5 0.000000% 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% Totals 703,219,985.00 699,261,659.34 327,636.71 1,549,736.55 0.00 0.00 1,877,373.26 698,934,022.63 Class CUSIP Pass-Through Original Notional Beginning Notional Interest Prepayment Total Ending Notional Rate Amount Amount Distribution Penalties Distribution Amount X-A 12514MBD6 1.573058% 566,092,000.00 562,133,674.34 736,890.79 0.00 736,890.79 561,806,037.63 X-B 12514MAA3 0.817783% 59,773,000.00 59,773,000.00 40,734.45 0.00 40,734.45 59,773,000.00 X-C 12514MAC9 1.250000% 31,645,000.00 31,645,000.00 32,963.54 0.00 32,963.54 31,645,000.00 X-D 12514MAE5 1.605494% 15,823,000.00 15,823,000.00 21,169.77 0.00 21,169.77 15,823,000.00 X-E 12514MAG0 1.605494% 6,153,000.00 6,153,000.00 8,232.17 0.00 8,232.17 6,153,000.00 X-F 12514MAJ4 1.605494% 23,733,985.00 23,733,985.00 31,753.97 0.00 31,753.97 23,733,985.00 (1) Calculated by taking (A) the sum of the ending certificate balance of all classes less (B) the sum of (i) the ending certificate balance of the designated class and (ii) the ending certificate balance of all classes which are not subordinate to the designated class and dividing the result by (A). Copyright 2017, Wells Fargo Bank, N.A. Page 2 of 24 Certificate Factor Detail Beginning Principal Interest Prepayment Realized Loss / Ending Class CUSIP Balance Distribution Distribution Penalties Additional Trust Balance Fund Expenses A-1 12514MAY1 871.59133005 10.62858334 1.04808863 0.00000000 0.00000000 860.96274671 A-2 12514MAZ8 1,000.00000000 0.00000000 2.04416675 0.00000000 0.00000000 1,000.00000000 A-SB 12514MBA2 1,000.00000000 0.00000000 2.18500000 0.00000000 0.00000000 1,000.00000000 A-3 12514MBB0 1,000.00000000 0.00000000 2.04916667 0.00000000 0.00000000 1,000.00000000 A-4 12514MBC8 1,000.00000000 0.00000000 2.27000000 0.00000000 0.00000000 1,000.00000000 A-M 12514MBE4 1,000.00000000 0.00000000 2.43833340 0.00000000 0.00000000 1,000.00000000 B 12514MBF1 1,000.00000000 0.00000000 2.56416667 0.00000000 0.00000000 1,000.00000000 C 12514MBG9 1,000.00000000 0.00000000 3.02583348 0.00000000 0.00000000 1,000.00000000 D 12514MAL9 1,000.00000000 0.00000000 2.42124475 0.00000000 0.00000000 1,000.00000000 E 12514MAN5 1,000.00000000 0.00000000 2.12500032 0.00000000 0.00000000 1,000.00000000 F 12514MAQ8 1,000.00000000 0.00000000 2.12499919 0.00000000 0.00000000 1,000.00000000 G 12514MAS4 1,000.00000000 0.00000000 2.12500008 0.00000000 0.00000000 1,000.00000000 V 12514MAU9 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 R 12514MAW5 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 Class CUSIP Beginning Notional Interest Prepayment Ending Notional Amount Distribution Penalties Amount X-A 12514MBD6 993.00762834 1.30171560 0.00000000 992.42885897 X-B 12514MAA3 1,000.00000000 0.68148579 0.00000000 1,000.00000000 X-C 12514MAC9 1,000.00000000 1.04166661 0.00000000 1,000.00000000 X-D 12514MAE5 1,000.00000000 1.33791127 0.00000000 1,000.00000000 X-E 12514MAG0 1,000.00000000 1.33791159 0.00000000 1,000.00000000 X-F 12514MAJ4 1,000.00000000 1.33791144 0.00000000 1,000.00000000 Copyright 2017, Wells Fargo Bank, N.A. Page 3 of 24 Reconciliation Detail Principal Reconciliation Loan Group Stated Beginning Principal Unpaid Beginning Scheduled Principal Unscheduled Principal Realized Loss Stated Ending Unpaid Ending Current Principal Balance Principal Balance Principal Adjustments Principal Balance Principal Balance Distribution Amount Total 699,261,660.33 699,261,660.33 327,636.71 0.00 0.00 0.00 698,934,023.62 698,954,481.06 327,636.71 Certificate Interest Reconciliation Accrual Accrual Accrued Net Aggregate Distributable Distributable WAC CAP Interest Interest Remaining Unpaid Class Dates Days Certificate Prepayment Certificate Certificate Interest Shortfall Shortfall/(Excess) Distribution Distributable Interest Interest Shortfall Interest Adjustment Certificate Interest A-1 08/01/2017 - 08/30/2017 30 32,308.38 0.00 32,308.38 0.00 0.00 0.00 32,308.38 0.00 A-2 08/01/2017 - 08/30/2017 30 81,766.67 0.00 81,766.67 0.00 0.00 0.00 81,766.67 0.00 A-SB 08/01/2017 - 08/30/2017 30 101,025.66 0.00 101,025.66 0.00 0.00 0.00 101,025.66 0.00 A-3 08/01/2017 - 08/30/2017 30 344,260.00 0.00 344,260.00 0.00 0.00 0.00 344,260.00 0.00 A-4 08/01/2017 - 08/30/2017 30 470,323.57 0.00 470,323.57 0.00 0.00 0.00 470,323.57 0.00 X-A 08/01/2017 - 08/30/2017 30 736,890.79 0.00 736,890.79 0.00 0.00 0.00 736,890.79 0.00 A-M 08/01/2017 - 08/30/2017 30 180,044.10 0.00 180,044.10 0.00 0.00 0.00 180,044.10 0.00 X-B 08/01/2017 - 08/30/2017 30 40,734.45 0.00 40,734.45 0.00 0.00 0.00 40,734.45 0.00 X-C 08/01/2017 - 08/30/2017 30 32,963.54 0.00 32,963.54 0.00 0.00 0.00 32,963.54 0.00 X-D 08/01/2017 - 08/30/2017 30 21,169.77 0.00 21,169.77 0.00 0.00 0.00 21,169.77 0.00 X-E 08/01/2017 - 08/30/2017 30 8,232.17 0.00 8,232.17 0.00 0.00 0.00 8,232.17 0.00 X-F 08/01/2017 - 08/30/2017 30 31,753.97 0.00 31,753.97 0.00 0.00 0.00 31,753.97 0.00 B 08/01/2017 - 08/30/2017 30 81,140.49 0.00 81,140.49 0.00 0.00 0.00 81,140.49 0.00 C 08/01/2017 - 08/30/2017 30 85,113.67 0.00 85,113.67 0.00 0.00 0.00 85,113.67 0.00 D 08/01/2017 - 08/30/2017 30 76,620.29 0.00 76,620.29 0.00 0.00 0.00 76,620.29 0.00 E 08/01/2017 - 08/30/2017 30 33,623.88 0.00 33,623.88 0.00 0.00 0.00 33,623.88 0.00 F 08/01/2017 - 08/30/2017 30 13,075.12 0.00 13,075.12 0.00 0.00 0.00 13,075.12 0.00 G 08/01/2017 - 08/30/2017 30 50,434.72 0.00 50,434.72 0.00 0.00 0.00 50,434.72 156.45 Totals 2,421,481.24 0.00 2,421,481.24 0.00 0.00 0.00 2,421,481.24 156.45 Copyright 2017, Wells Fargo Bank, N.A. Page 4 of 24 Other Required Information Available Distribution Amount (1) 2,749,117.95 Appraisal Reduction Amount Loan Loan Appraisal Cumulative Most Recent Number Group Reduction ASER App.Reduction Amount Amount Date Controlling Class Information None Controlling Class: G Effective as of: 8/25/16 Controlling Class Representative: RREF III Debt AIV, LP Effective as of: 8/25/16 Total (1) The Available Distribution Amount includes any Prepayment Premiums . Copyright 2017, Wells Fargo Bank, N.A. Page 5 of 24 Cash Reconciliation Detail Total Funds Collected Total Funds Distributed Interest: Fees: Scheduled Interest 2,433,149.30 Master Servicing Fee - Midland Loan Services 4,582.21 Interest reductions due to Nonrecoverability Determinations 0.00 Trustee Fee - Wells Fargo Bank, N.A. 0.00 Interest Adjustments 0.00 Certificate Administration Fee - Wells Fargo Bank, N.A. 5,118.21 Deferred Interest 0.00 CREFC® Intellectual Property Royalty License Fee 301.07 ARD Interest 0.00 Operating Advisor Fee - Park Bridge Lender Services LLC 1,666.54 Net Prepayment Interest Shortfall 0.00 Asset Representations Reviewer Fee - Park Bridge Lender 0.00 Services LLC Net Prepayment Interest Excess 0.00 Total Fees 11,668.03 Extension Interest 0.00 Additional Trust Fund Expenses: Interest Reserve Withdrawal 0.00 Reimbursement for Interest on Advances 0.00 Total Interest Collected 2,433,149.30 ASER Amount 0.00 Principal: Special Servicing Fee 0.00 Scheduled Principal 327,636.71 Rating Agency Expenses 0.00 Unscheduled Principal 0.00 Attorney Fees & Expenses 0.00 Principal Prepayments 0.00 Bankruptcy Expense 0.00 Collection of Principal after Maturity Date 0.00 Taxes Imposed on Trust Fund 0.00 Recoveries from Liquidation and Insurance Proceeds 0.00 Non-Recoverable Advances 0.00 Excess of Prior Principal Amounts paid 0.00 Workout Delayed Reimbursement Amounts 0.00 Curtailments 0.00 Other Expenses 0.00 Negative Amortization 0.00 Total Additional Trust Fund Expenses 0.00 Principal Adjustments 0.00 Interest Reserve Deposit 0.00 Total Principal Collected 327,636.71 Payments to Certificateholders & Others: Other: Interest Distribution 2,421,481.24 Prepayment Penalties/Yield Maintenance 0.00 Principal Distribution 327,636.71 Repayment Fees 0.00 Prepayment Penalties/Yield Maintenance 0.00 Borrower Option Extension Fees 0.00 Borrower Option Extension Fees 0.00 Excess Liquidation Proceeds 0.00 Equity Payments Paid 0.00 Net Swap Counterparty Payments Received 0.00 Net Swap Counterparty Payments Paid 0.00 Total Other Collected: 0.00 Total Payments to Certificateholders & Others 2,749,117.95 Total Funds Collected 2,760,786.01 Total Funds Distributed 2,760,785.98 Copyright 2017, Wells Fargo Bank, N.A. Page 6 of 24 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Property Type (1) State (1) Property # of Scheduled % of WAM WAC Weighted State # of Scheduled % of WAM Weighted Agg. Agg. WAC Type Props Balance Bal. (2) Avg DSCR (3) Props Balance Bal. (2) Avg DSCR (3) Lodging 4 54,847,988.73 7.85 104 4.8632 2.020524 Arizona 1 2,597,340.65 0.37 107 3.7200 1.640000 California 5 136,375,000.00 19.51 89 3.7307 3.565245 Mixed Use 4 135,066,588.39 19.32 89 3.6821 3.496731 Florida 8 22,261,716.36 3.19 107 4.1677 2.073639 Mobile Home Park 1 4,522,198.08 0.65 107 4.4500 1.730000 Georgia 6 94,716,002.33 13.55 107 4.2151 1.789598 Multi-Family 4 36,981,273.54 5.29 106 4.6729 1.631789 Hawaii 1 11,781,873.93 1.69 100 4.6900 0.940000 Idaho 1 2,192,560.38 0.31 107 3.7200 1.640000 Office 9 290,091,685.05 41.50 105 3.8480 2.595952 Illinois 3 69,192,162.10 9.90 98 4.6520 1.372507 Retail 11 125,281,892.69 17.92 102 4.4083 2.169353 Iowa 1 1,069,294.94 0.15 107 3.7200 1.640000 Self Storage 25 52,142,397.10 7.46 107 3.8095 1.619271 Louisiana 1 5,805,915.68 0.83 107 4.7500 1.310000 Maryland 2 4,455,956.92 0.64 107 3.7200 1.640000 Totals 58 698,934,023.62 100.00 101 4.0407 2.518921 Massachusetts 1 30,000,000.00 4.29 107 2.7982 6.010000 Michigan 1 43,000,000.00 6.15 101 4.2090 2.860000 Minnesota 1 1,878,855.47 0.27 107 3.7200 1.640000 Nevada 3 8,399,192.58 1.20 107 3.7200 1.640000 New Jersey 3 7,960,681.00 1.14 107 3.7200 1.640000 New York 7 112,820,406.23 16.14 107 3.5920 2.957349 Seasoning Ohio 1 23,000,000.00 3.29 100 5.0500 2.270000 Oregon 3 35,273,562.49 5.05 103 4.4947 2.015250 South Carolina 2 2,968,389.10 0.42 107 3.7200 1.640000 # of Scheduled % of WAM Weighted Texas 6 79,085,924.67 11.32 105 4.2415 1.620449 Seasoning Loans Balance Agg. Bal. (2) WAC Avg DSCR (3) Virginia 1 4,099,188.76 0.59 106 5.1500 1.210000 Totals 58 698,934,023.62 100.00 101 4.0407 2.518921 12 months or less 0 0.00 0.00 0 0.0000 0.000000 13 months to 24 months 35 648,934,023.62 92.85 102 3.9969 2.610527 25 months to 36 months 1 50,000,000.00 7.15 95 4.6100 1.330000 37 months to 48 months 0 0.00 0.00 0 0.0000 0.000000 49 months or greater 0 0.00 0.00 0 0.0000 0.000000 Totals 36 698,934,023.62 100.00 101 4.0407 2.518921 See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N.A. Page 7 of 24 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Scheduled Balance Anticipated Remaining Term (ARD and Balloon Loans) Scheduled # of Scheduled % of Agg. WAM WAC Weighted Anticipated Remaining # of Scheduled % of Agg. WAM WAC Weighted Balance Loans Balance Bal. (2) Avg DSCR (3) Term (2) Loans Balance Bal. (2) Avg DSCR (3) 7,499,999 or less 11 61,409,151.20 8.79 107 4.4040 2.198728 60 months or less 1 40,000,000.00 5.72 47 3.4727 5.230000 7,500,000 to 14,999,999 7 72,149,308.16 10.32 105 4.5237 1.325570 61 months to 114 months 35 658,934,023.62 94.28 105 4.0752 2.354347 15,000,000 to 24,999,999 10 201,908,817.46 28.89 104 4.3103 2.327459 115 months or greater 0 0.00 0.00 0 0.0000 0.000000 25,000,000 to 49,999,999 5 183,466,746.80 26.25 93 3.6629 3.236087 50,000,000 or greater 3 180,000,000.00 25.75 104 3.8059 2.590278 Totals 36 698,934,023.62 100.00 101 4.0407 2.518921 Totals 36 698,934,023.62 100.00 101 4.0407 2.518921 Remaining Amortization Term (ARD and Balloon Loans) Remaining Amortization # of Scheduled % of WAM Weighted Term Loans Balance Agg. (2) WAC Avg DSCR (3) Bal. Interest Only 9 238,000,000.00 34.05 96 3.3672 4.222605 60 months or less 0 0.00 0.00 0 0.0000 0.000000 61 month to 114 months 0 0.00 0.00 0 0.0000 0.000000 115 months or greater 27 460,934,023.62 65.95 104 4.3885 1.639236 Totals 36 698,934,023.62 100.00 101 4.0407 2.518921 See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N.A. Page 8 of 24 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Debt Service Coverage Ratio (3) Age of Most Recent NOI Debt Service # of Scheduled % of Agg. WAM WAC Weighted Age of Most # of Scheduled % of WAM Weighted Coverage Ratio Loans Balance Bal. (2) Avg DSCR (3) Recent NOI Loans Balance Agg. Bal. (2) WAC Avg DSCR (3) 1.39 or less 10 179,603,919.71 25.70 103 4.4581 1.261739 Underwriter's Information 10 244,332,930.57 34.96 97 3.5386 3.377055 1.40 to 1.44 3 40,680,629.76 5.82 106 4.7594 1.421176 1.45 to 1.54 3 31,525,357.86 4.51 106 4.6398 1.511066 12 months or less 26 454,601,093.05 65.04 104 4.3106 2.057703 1.55 to 1.99 6 132,819,856.12 19.00 107 3.9841 1.833044 12 months to 24 months 0 0.00 0.00 0 0.0000 0.000000 2.00 to 2.49 3 48,950,000.00 7.00 100 4.6489 2.197794 24 months or greater 0 0.00 0.00 0 0.0000 0.000000 2.50 to 2.87 3 64,350,000.00 9.21 101 4.3122 2.740559 2.88 or greater 8 201,004,260.17 28.76 95 3.2308 4.482957 Totals 36 698,934,023.62 100.00 101 4.0407 2.518921 Totals 36 698,934,023.62 100.00 101 4.0407 2.518921 Note Rate Note # of Scheduled % of WAM Weighted Agg. WAC Rate Loans Balance Bal. (2) Avg DSCR (3) 4.4999% or less 19 470,955,975.97 67.38 101 3.7139 2.958989 4.5000% to 4.7499% 9 127,556,918.91 18.25 100 4.6002 1.547227 4.7500% or greater 8 100,421,128.74 14.37 105 4.8627 1.689354 Totals 36 698,934,023.62 100.00 101 4.0407 2.518921 (1) Data in this table was calculated by allocating pro-rata the current loan information to the properties based upon the Cut-Off Date balance of each property as disclosed in the offering document. The Scheduled Balance Totals reflect the aggregate balances of all pooled loans as reported in the CREFC Loan Periodic Update File. To the extent that the Scheduled Balance Total figure for the “State” and “Property” stratification tables is not equal to the sum of the scheduled balance figures for each state or property, the difference is explained by loans that have been modified into a split loan structure. The “State” and “Property” stratification tables do not include the balance of the subordinate note (sometimes called the B-piece or a “hope note”) of a loan that has been modified into a split-loan structure. Rather, the scheduled balance for each state or property only reflects the balance of the senior note (sometimes called the A-piece) of a loan that has been modified into a split-loan structure. (2) Anticipated Remaining Term and WAM are each calculated based upon the term from the current month to the earlier of the Anticipated Repayment Date, if applicable, and the Maturity Date. (3) Debt Service Coverage Ratios are updated periodically as new NOI figures become available from borrowers on an asset level. As NCF DSCRs are reported in the Loan Periodic File, the most current NCF DSCR is used in the stratification section of this report. If no updated NCF DSCRs are reported, the most current NOI DSCR is used. If no updated DSCR information is provided, then information from the offering document is used. If the DSCRs reported by the Master Servicer are based on a period of less than 12 months, they are normalized based on the Most Recent Financial as of Start and End Dates reported in the Loan Periodic File. Copyright 2017, Wells Fargo Bank, N.A. Page 9 of 24 Mortgage Loan Detail Loan Property Interest Principal Gross Anticipated Maturity Neg. Beginning Ending Paid Appraisal Appraisal Res. Mod. Number ODCR Type (1) City State Payment Payment Coupon Repayment Date Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Date (Y/N) Balance Balance Date Date Amount (2) (3) 30311335 1 OF New York NY 166,983.79 0.00 2.983% N/A 8/6/26 N 65,000,000.00 65,000,000.00 9/6/17 30311342 2 OF Alpharetta GA 224,448.61 0.00 4.010% N/A 8/6/26 N 65,000,000.00 65,000,000.00 9/6/17 30311336 3 MU San Francisco CA 68,665.65 0.00 3.394% N/A 8/1/26 N 23,494,623.70 23,494,623.70 9/1/17 30311337 3a 68,665.65 0.00 3.394% N/A 8/1/26 N 23,494,623.70 23,494,623.70 9/1/17 30311338 3b 19,012.69 0.00 3.394% N/A 8/1/26 N 6,505,376.30 6,505,376.30 9/1/17 30311339 3c 19,012.69 0.00 3.394% N/A 8/1/26 N 6,505,376.30 6,505,376.30 9/1/17 30311334 4 OF Chicago IL 198,486.11 0.00 4.610% N/A 8/6/25 N 50,000,000.00 50,000,000.00 9/6/17 30311292 5 SS Various Various 151,602.23 96,960.17 3.720% 8/6/26 8/6/36 N 47,326,397.02 47,229,436.85 9/6/17 30311331 6 RT Birch Run MI 90,610.42 0.00 4.209% N/A 2/6/26 N 25,000,000.00 25,000,000.00 9/6/17 30311332 6a 65,239.50 0.00 4.209% N/A 2/6/26 N 18,000,000.00 18,000,000.00 9/6/17 30311343 7 OF Frisco TX 145,081.99 57,374.34 4.080% N/A 8/1/26 N 41,294,684.29 41,237,309.95 9/1/17 30311327 8 MU Los Angeles CA 119,615.22 0.00 3.473% N/A 8/6/21 N 40,000,000.00 40,000,000.00 9/6/17 30311340 9 OF Boston MA 72,286.23 0.00 2.798% 8/6/26 11/6/28 N 30,000,000.00 30,000,000.00 9/6/17 30311347 10 MU New York NY 90,434.60 32,843.26 4.270% N/A 8/6/26 N 24,595,040.42 24,562,197.16 9/6/17 30311348 11 LO Columbus OH 100,018.06 0.00 5.050% N/A 1/6/26 N 23,000,000.00 23,000,000.00 9/6/17 30311344 12 RT Troutdale OR 83,098.94 0.00 4.520% N/A 2/6/26 N 21,350,000.00 21,350,000.00 9/6/17 30311349 13 LO San Leandro CA 82,930.38 0.00 4.750% N/A 7/6/26 N 20,275,000.00 20,275,000.00 9/6/17 30311350 14 RT Humble TX 62,800.83 0.00 4.290% N/A 10/6/25 N 17,000,000.00 17,000,000.00 9/6/17 30311333 15 OF Chicago IL 64,113.14 18,574.12 4.800% N/A 7/6/26 N 15,511,243.59 15,492,669.47 9/6/17 30297463 16 MF Augusta GA 63,722.39 18,069.84 4.850% N/A 7/6/26 N 15,257,773.27 15,239,703.43 9/6/17 30311351 17 RT Various NY 47,853.12 0.00 4.650% N/A 7/6/26 N 11,950,830.00 11,950,830.00 9/6/17 30311352 18 RT Lahaina HI 47,638.98 14,007.41 4.690% N/A 1/6/26 N 11,795,881.34 11,781,873.93 9/6/17 30297548 19 OF Valhalla NY 43,871.88 14,396.93 4.500% N/A 8/6/26 N 11,321,776.00 11,307,379.07 8/6/17 30311353 20 MU Cumming GA 43,017.96 12,733.10 4.750% N/A 7/6/26 N 10,517,124.33 10,504,391.23 9/6/17 30311354 21 RT Novato CA 34,035.42 0.00 4.250% N/A 7/6/26 N 9,300,000.00 9,300,000.00 8/6/17 30311341 22 MF Houston TX 33,139.86 0.00 4.300% N/A 7/6/26 N 8,950,000.00 8,950,000.00 9/6/17 30311345 23 OF Portland OR 31,696.71 10,867.97 4.400% N/A 8/6/26 N 8,365,701.90 8,354,833.93 9/6/17 30311355 24 MF Houston TX 28,306.96 8,516.32 4.700% N/A 8/6/26 N 6,994,170.75 6,985,654.43 9/6/17 30311328 25 RT Rancho Cucamonga CA 26,174.33 0.00 4.470% N/A 7/6/26 N 6,800,000.00 6,800,000.00 9/6/17 30297603 26 LO Cocoa Beach FL 25,002.30 7,112.99 4.830% N/A 8/6/26 N 6,011,373.16 6,004,260.17 9/6/17 30311346 27 MF New Orleans LA 23,776.44 7,000.75 4.750% N/A 8/6/26 N 5,812,916.43 5,805,915.68 9/6/17 30297382 28 LO Eugene OR 21,798.26 7,065.71 4.540% N/A 7/6/26 N 5,575,794.27 5,568,728.56 9/6/17 30311329 29 SS Various TX 19,781.30 6,060.51 4.670% N/A 7/6/26 N 4,919,020.80 4,912,960.29 8/6/17 30311356 30 MH Englewood FL 17,351.11 5,819.95 4.450% N/A 8/6/26 N 4,528,018.03 4,522,198.08 9/6/17 See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N.A. Page 10 of 24 Mortgage Loan Detail Loan Property Interest Principal Gross Anticipated Maturity Neg. Beginning Ending Paid Appraisal Appraisal Res. Mod. Number ODCR Type (1) City State Payment Payment Coupon Repayment Date Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Date (Y/N) Balance Balance Date Date Amount (2) (3) 30311330 31 RT Emporia VA 18,198.91 4,543.08 5.150% N/A 7/6/26 N 4,103,731.84 4,099,188.76 9/6/17 30311357 32 OF Summit Argo IL 14,676.64 5,690.26 4.600% N/A 8/1/26 N 3,705,182.89 3,699,492.63 9/1/17 Totals 2,433,149.30 327,636.71 699,261,660.33 698,934,023.62 0.00 (1) Property Type Code (2) Resolution Strategy Code (3) Modification Code MF - Multi-Family SS - Self Storage 1 - Modification 7 - REO 11 - Full Payoff 1 - Maturity Date Extension 6 - Capitalization on Interest RT - Retail 98 - Other 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties 2 - Amortization Change 7 - Capitalization on Taxes HC - Health Care SE - Securities 3 - Bankruptcy 9 - Pending Return 13 - TBD 3 - Principal Write-Off 8 - Other IN - Industrial CH - Cooperative Housing 4 - Extension to Master Servicer 98 - Other 4 - Blank 9 - Combination MH - Mobile Home Park WH - Warehouse 5 - Note Sale 10 - Deed in Lieu Of 5 - Temporary Rate Reduction 10 - Forbearance OF - Office ZZ - Missing Information 6 - DPO Foreclosure MU - Mixed Use SF - Single Family LO - Lodging Copyright 2017, Wells Fargo Bank, N.A. Page 11 of 24 NOI Detail Loan Ending Most Most Most Recent Most Recent Number ODCR Property Type City State Scheduled Balance Recent Fiscal NOI (1) Recent NOI (1) NOI Start Date NOI End Date 30311335 1 Office New York NY 65,000,000.00 0.00 0.00 30311342 2 Office Alpharetta GA 65,000,000.00 5,371,298.00 0.00 30311336 3 Mixed Use San Francisco CA 23,494,623.70 0.00 0.00 30311337 3a Default 23,494,623.70 0.00 0.00 30311338 3b Default 6,505,376.30 0.00 0.00 30311339 3c Default 6,505,376.30 0.00 0.00 30311334 4 Office Chicago IL 50,000,000.00 26,277,249.00 0.00 30311292 5 Self Storage Various Various 47,229,436.85 18,942,174.08 10,777,518.00 30311331 6 Retail Birch Run MI 25,000,000.00 16,073,696.00 0.00 30311332 6a Default 18,000,000.00 16,073,696.00 0.00 30311343 7 Office Frisco TX 41,237,309.95 0.00 3,538,695.91 1/1/17 6/30/17 30311327 8 Mixed Use Los Angeles CA 40,000,000.00 21,793,441.00 28,664,284.00 30311340 9 Office Boston MA 30,000,000.00 72,936,795.00 0.00 30311347 10 Mixed Use New York NY 24,562,197.16 1,846,157.84 0.00 30311348 11 Lodging Columbus OH 23,000,000.00 3,078,495.88 0.00 30311344 12 Retail Troutdale OR 21,350,000.00 2,586,953.68 0.00 30311349 13 Lodging San Leandro CA 20,275,000.00 1,667,110.27 0.00 30311350 14 Retail Humble TX 17,000,000.00 1,781,064.42 0.00 30311333 15 Office Chicago IL 15,492,669.47 4,942,642.00 0.00 30297463 16 Multi-Family Augusta GA 15,239,703.43 0.00 0.00 30311351 17 Retail Various NY 11,950,830.00 0.00 0.00 30311352 18 Retail Lahaina HI 11,781,873.93 745,517.46 0.00 30297548 19 Office Valhalla NY 11,307,379.07 1,218,592.96 0.00 30311353 20 Mixed Use Cumming GA 10,504,391.23 862,852.98 0.00 30311354 21 Retail Novato CA 9,300,000.00 692,690.01 0.00 30311341 22 Multi-Family Houston TX 8,950,000.00 935,640.85 903,503.50 1/1/17 6/30/17 30311345 23 Office Portland OR 8,354,833.93 565,752.67 544,594.72 1/1/17 3/31/17 30311355 24 Multi-Family Houston TX 6,985,654.43 738,115.76 0.00 30311328 25 Retail Rancho Cucamonga CA 6,800,000.00 612,983.00 0.00 30297603 26 Lodging Cocoa Beach FL 6,004,260.17 1,403,622.95 1,343,785.16 1/1/17 6/30/17 30311346 27 Multi-Family New Orleans LA 5,805,915.68 525,286.73 0.00 30297382 28 Lodging Eugene OR 5,568,728.56 722,407.84 0.00 30311329 29 Self Storage Various TX 4,912,960.29 424,951.00 0.00 30311356 30 Mobile Home Park Englewood FL 4,522,198.08 397,482.88 485,296.32 1/1/17 3/31/17 30311330 31 Retail Emporia VA 4,099,188.76 439,959.00 0.00 30311357 32 Office Summit Argo IL 3,699,492.63 438,859.28 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 12 of 24 NOI Detail Loan Ending Most Most Most Recent Most Recent Number ODCR Property Type City State Scheduled Balance Recent Fiscal NOI (1) Recent NOI (1) NOI Start Date NOI End Date Total 698,934,023.62 (1) The Most Recent Fiscal NOI and Most Recent NOI fields correspond to the financial data reported by the Master Servicer. An NOI of 0.00 means the Master Servicer did not report NOI figures in their loan level reporting. Copyright 2017, Wells Fargo Bank, N.A. Page 13 of 24 Principal Prepayment Detail Loan Number Loan Group Offering Document Principal Prepayment Amount Prepayment Penalties Cross-Reference Payoff Amount Curtailment Amount Prepayment Premium Yield Maintenance Premium No Principal Prepayments this Period Totals Copyright 2017, Wells Fargo Bank, N.A. Page 14 of 24 Historical Detail Delinquencies Prepayments Rate and Maturities Distribution 30-59 Days 60-89 Days 90 Days or More Foreclosure REO Modifications Curtailments Payoff Next Weighted Avg. WAM Date # Balance # Balance # Balance # Balance # Balance # Balance # Amount # Amount Coupon Remit 9/12/17 0 0 0 0 0 0 0 0 4.040723% 101 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.021347% 8/11/17 0 0 0 0 0 0 0 0 4.040823% 102 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.021446% 7/12/17 0 0 0 0 0 0 0 0 4.040923% 103 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.021544% 6/12/17 0 0 0 0 0 0 0 0 4.041035% 104 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.021654% 5/12/17 0 0 0 0 0 0 0 0 4.041134% 105 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.021751% 4/12/17 0 0 0 0 0 0 0 0 4.041245% 106 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.021860% 3/10/17 0 0 0 0 0 0 0 0 4.041343% 107 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.021956% 2/10/17 0 0 0 0 0 0 0 0 4.041480% 108 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.022090% 1/12/17 0 0 0 0 0 0 0 0 4.041576% 109 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.022184% 12/12/16 0 0 0 0 0 0 0 0 4.041659% 110 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.022266% 11/14/16 0 0 0 0 0 0 0 0 4.041754% 111 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.022358% 10/13/16 0 0 0 0 0 0 0 0 4.041836% 112 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.022439% Note: Foreclosure and REO Totals are excluded from the delinquencies aging categories. Copyright 2017, Wells Fargo Bank, N.A. Page 15 of 24 Delinquency Loan Detail Offering # of Current Outstanding Status of Resolution Actual Outstanding Loan Number Document Months Paid Through P & I P & I Mortgage Strategy Servicing Foreclosure Principal Servicing Bankruptcy REO Cross-Reference Delinq. Date Advances Advances ** Loan (1) Code (2) Transfer Date Date Balance Advances Date Date 30297548 19 0 8/6/17 58,220.06 58,220.06 B 11,321,776.00 0.00 30311354 21 0 8/6/17 33,995.38 33,995.38 B 9,300,000.00 0.00 30311329 29 0 8/6/17 25,492.35 25,492.35 B 4,919,020.80 0.00 Totals 3 117,707.79 117,707.79 25,540,796.80 0.00 Totals By Delinquency Code: Total for Status Code B (3 loans) 117,707.79 117,707.79 25,540,796.80 0.00 (1) Status of Mortgage Loan (2) Resolution Strategy Code A - Payment Not Received 0 - Current 4 - Performing Matured Balloon 1 - Modification 7 - REO 11 - Full Payoff But Still in Grace Period 1 - 30-59 Days Delinquent 5 - Non Performing Matured Balloon 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties Or Not Yet Due 2 - 60-89 Days Delinquent 6 - 121+ Days Delinquent 3 - Bankruptcy 9 - Pending Return 13 - TBD B - Late Payment But Less 3 - 90-120 Days Delinquent 4 - Extension to Master Servicer 98 - Other Than 30 Days Delinquent 5 - Note Sale 10 - Deed In Lieu Of ** Outstanding P & I Advances include the current period advance. 6 - DPO Foreclosure Copyright 2017, Wells Fargo Bank, N.A. Page 16 of 24 Specially Serviced Loan Detail - Part 1 Loan Offering Servicing Resolution Scheduled Property Interest Actual Net DSCR Note Maturity Remaining Number Document Transfer Strategy Balance Type (2) State Rate Balance Operating Date DSCR Date Date Amortization Cross-Reference Date Code (1) Income Term No Specially Serviced Loans this Period (1) Resolution Strategy Code (2) Property Type Code 1 - Modification 7 - REO 11 - Full Payoff MF - Multi-Family SS - Self Storage 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties RT - Retail 98 - Other 3 - Bankruptcy 9 - Pending Return 13 - TBD HC - Health Care SE - Securities 4 - Extension to Master Servicer 98 - Other IN - Industrial CH - Cooperative Housing 5 - Note Sale 10 - Deed in Lieu Of MH - Mobile Home Park WH - Warehouse 6 - DPO Foreclosure OF - Office ZZ - Missing Information MU - Mixed Use SF - Single Family LO - Lodging Copyright 2017, Wells Fargo Bank, N.A. Page 17 of 24 Specially Serviced Loan Detail - Part 2 Loan Offering Resolution Site Appraisal Appraisal Other REO Number Document Strategy Inspection Phase 1 Date Date Value Property Revenue Comment from Special Servicer Cross-Reference Code (1) Date No Specially Serviced Loans this Period (1) Resolution Strategy Code 1 - Modification 7 - REO 11 - Full Payoff 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties 3 - Bankruptcy 9 - Pending Return 13 - TBD 4 - Extension to Master Servicer 98 - Other 5 - Note Sale 10 - Deed in Lieu Of 6 - DPO Foreclosure Copyright 2017, Wells Fargo Bank, N.A. Page 18 of 24 Advance Summary Loan Group Current P&I Outstanding P&I Outstanding Servicing Current Period Interest on P&I and Servicing Advances Advances Advances Advances Paid Totals 117,707.79 117,707.79 0.00 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 19 of 24 Modified Loan Detail Loan Offering Pre-Modification Post-Modification Pre-Modification Post-Modification Modification Number Document Balance Balance Interest Rate Interest Rate Date Modification Description Cross-Reference No Modified Loans Totals Copyright 2017, Wells Fargo Bank, N.A. Page 20 of 24 Historical Liquidated Loan Detail Distribution Beginning Fees, Most Recent Gross Sales Net Proceeds Net Proceeds Realized Date of Current Current Period Cumulative Loss to Loan Date ODCR Scheduled Advances, Appraised Proceeds or Received on Available for Loss to Trust Period Adj. Adjustment Adjustment with Cum Balance and Expenses * Value or BPO Other Proceeds Liquidation Distribution to Trust to Trust to Trust Adj. to Trust No Liquidated Loans this Period Current Total Cumulative Total * Fees, Advances and Expenses also include outstanding P & I advances and unpaid fees (servicing, trustee, etc.). Copyright 2017, Wells Fargo Bank, N.A. Page 21 of 24 Historical Bond/Collateral Loss Reconciliation Detail Distribution Offering Beginning Aggregate Prior Realized Amts Covered by Interest Modification Additional Realized Loss Recoveries of (Recoveries)/ Document Balance Realized Loss Loss Applied Credit Support/ (Shortages)/ /Appraisal (Recoveries) Applied to Realized Losses Losses Applied to Date Cross-Reference at Liquidation on Loans to Certificates Deal Structure Excesses Reduction Adj. /Expenses Certificates to Date Paid as Cash Certificate Interest No Realized Losses this Period Totals Copyright 2017, Wells Fargo Bank, N.A. Page 22 of 24 Interest Shortfall Reconciliation Detail - Part 1 Offering Stated Principal Current Ending Special Servicing Fees Non-Recoverable Modified Interest Interest on Document Balance at Scheduled ASER (PPIS) Excess (Scheduled Rate (Reduction) Cross-Reference Contribution Balance Monthly Liquidation Work Out Interest) Advances /Excess There are no Interest Shortfalls for the above columns for this Period Totals Copyright 2017, Wells Fargo Bank, N.A. Page 23 of 24 Interest Shortfall Reconciliation Detail - Part 2 Offering Stated Principal Current Ending Reimb of Advances to the Servicer Other (Shortfalls)/ Document Balance at Contribution Scheduled Balance Current Month Left to Reimburse Refunds Comments Cross-Reference Master Servicer There are no Interest Shortfalls for the above columns for this Period Totals Interest Shortfall Reconciliation Detail Part 2 Total 0.00 Interest Shortfall Reconciliation Detail Part 1 Total 0.00 Total Interest Shortfall Allocated to Trust 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 24 of 24
